Citation Nr: 1027580	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-35 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.	Entitlement to a compensable rating for post operative left 
varicocele.

2.	Entitlement to a compensable rating for infections hepatitis.

3.	Entitlement to a compensable rating for residuals of left 
inguinal hernia with scar.

4.	Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating determination on the three 
increased rating claims and a December 2006 rating determination 
on the issue of entitlement to TDIU from the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Veteran provided testimony at a video conference hearing held 
before the undersigned Veterans Law Judge at the RO in May 2010.  
A transcript of this hearing has been incorporated into the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board has determined that further development action is 
required before appellate review of the file can proceed.  The 
Veteran stated in his Form 9 that his postoperative left 
varicocele, infectious hepatitis, and residuals of left inguinal 
hernia with scar, are all worse than currently evaluated.  
Evidence of record shows that the Veteran has been receiving 
treatment for chronic testicular and inguinal pain and his VA 
examination results are now approximately five to eight years 
old.  

Therefore, the Veteran should be afforded a VA examination to 
determine the current severity of his service connected 
disabilities.  38 C.F.R. § 3.159(c)(4) (2009); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include 
conduct of a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability will 
be a fully informed one).  Where the record does not adequately 
reveal the current state of disability, the fulfillment of the 
duty to assist includes providing a thorough and contemporaneous 
medical examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 
93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  

The Board also notes that the record suggests that there might be 
outstanding medical records: the Veteran testified at the May 
2010 hearing that he was told by a treating doctor that his 
"liver could just quit anytime" and those records were not yet 
associated with the claims file. Therefore, all outstanding, 
including private, treatment records should be requested and 
obtained if available.  The case is accordingly remanded to the 
RO so that the Veteran may be afforded a VA examination and so 
that the RO may obtain the Veteran's VA and private treatment 
records, if any, that were not previously considered.  

Furthermore, according to records in the claims folder show that 
the Veteran is receiving Social Security Administration (SSA) 
benefits based upon disability.  It appears that some of the 
medical evidence that SSA reviewed prior to its decision to award 
disability benefits may not have been obtained.  The VA's duty to 
assist also includes obtaining relevant records in the custody of 
a Federal department, such as the Social Security Administration.  
38 C.F.R. § 3.159(c)(2).  Accordingly, the Board also finds that 
the Veteran's SSA records must be obtained and associated with 
the claims file for review. 

Finally, the Court has held that when a determination on one 
issue could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined and VA 
is required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to a 
TDIU requires consideration of the effect on employability of all 
service-connected disabilities. The determination regarding the 
remanded issue of increased evaluation for service connected 
hypertension could impact the Veteran's TDIU claim.  The Board 
therefore finds these issues to be inextricably intertwined.  
Thus, adjudication of the TDIU claim will be held in abeyance 
pending further development of the Veteran's increased rating 
claim.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be requested to identify 
the names, addresses, and dates of treatment 
for all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records for nonservice-
connected disabilities since February 2009.  
The Veteran should be asked to submit 
medical treatment records specifically 
referenced in the May 2010 Board hearing 
regarding his treatment for hepatitis.  
After obtaining the necessary authorization, 
the identified treatment records should be 
obtained and associated with the claims 
file.

2.	The RO/AMC should obtain and associate with 
the claims file any decision of the Social 
Security Administration regarding the 
Veteran's claim for disability benefits and 
the medical records used in making that 
decision.  If these records are unavailable 
after an exhaustive search, it must be so 
noted in the claims file.

3.	Once all outstanding records, if any, are 
obtained and associated with the claims 
file, the AMC should schedule the Veteran 
for an examination with the appropriate 
medical specialist(s) to determine the 
severity of his service connected 
postoperative left varicocele, infectious 
hepatitis, and residuals of left inguinal 
hernia with scar.  All testing deemed 
necessary by the examiners should be 
performed and the results reported in 
detail.  The claims folder must be available 
for review by the examiners in conjunction 
with the examinations and this fact should 
be acknowledged in the reports.

4.	Thereafter, the AMC should readjudicate the 
Veteran's claim. If the benefit sought on 
appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal. An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


